Citation Nr: 1330992	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  11-10 142	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the appeal originally included the issue of entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.  However, during the pendency of the appeal, the RO issued a rating decision in March 2011 and granted service connection for type II diabetes mellitus associated with herbicide exposure, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  The Veteran has not disagreed with that decision.  Accordingly, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

In his April 2011 Substantive Appeal (VA Form 9), the Veteran requested a hearing before the Board at the RO.  He later cancelled that request in a September 2013 statement.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The issues of entitlement to service connection for hair loss, bilateral foot blisters, a low back disorder, and memory loss, to include as due to herbicide exposure; whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss; and an increased evaluation for service-connected tinnitus, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

On September 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted a statement in September 2013, in which the Veteran indicated that he wanted to withdraw his pending appeal for service connection for hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


